DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an Allowability Notice for Application No. 16/783,762. Claim(s) 1-20 have been examined and fully considered.
Claim(s) 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PRO 62/946,512 filed 12/11/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2020 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	With respect to the independent claims 1, 13 and 19 in the light of the prior art which teaches claim features.
	training a machine-learned model, the method comprising: receiving, by a computing system comprising one or more computing devices, a rasterized image associated with a training object; generating, by the computing system, a predicted trajectory of the training object by inputting the rasterized image into a machine-learned prediction generator model configured to output the predicted trajectory; converting, by the computing system, the predicted trajectory into a rasterized trajectory, wherein the rasterized trajectory spatially corresponds to the rasterized image.
However, the claim features below are rendered to be novel and non-obvious, in light of the prior
art of record, in combination of either individually and/or dependently on other prior art
which does not teach the claim features
	determining, by the computing system, a [[loss]] score for the predicted trajectory by inputting the rasterized trajectory and the rasterized image into a machine-learned discriminator model configured to output the [[loss]] score for the predicted trajectory; determining, by the computing system, an overall loss for the machine-learned prediction generator model based, at least in part, on the [[loss]] score; and training, by the computing system, the machine-learned prediction generator model by minimizing the overall loss for the machine-learned prediction generator model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663